NO.
07-10-0411-CR
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                                  MAY
26, 2011
                                            ______________________________
 
                                                         NANCY
LYNN TYREE,
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                        THE
STATE OF TEXAS, 
 
                                                                                                            Appellee
_______________________________
 
                      FROM
THE 371st DISTRICT COURT OF TARRANT COUNTY;
 
                           NO.
1189902D; HON. MOLLEE WESTFALL, PRESIDING
                                           _______________________________
                                                                              
                                                    On Abatement and Remand
                                           _______________________________
 
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
            Nancy Lynn
Tyree, appellant, appeals her conviction for the offense of possession of
marijuana of 2,000 pounds or less but more than fifty pounds.  Appellant timely perfected this appeal by
filing a notice of appeal on September 10, 2010.  The clerk’s record was filed on December 27,
2010, and the reporter’s record on January 24, 2011.  Therefore, appellant’s brief was due to be
filed by February 23, 2011.  No brief or
extension motion was filed by that date. 
On March 4, 2011, the court sent a letter to counsel for appellant
notifying her that the brief was overdue and that it or a response was due on
March 14, 2011.  On March 11, 2011,
counsel for appellant filed a motion to extend time to file appellant’s brief,
which was granted to April 11, 2011.  On
April 14, 2011, counsel for appellant filed a second extension motion, which
was granted to May 11, 2011.  Rather than comply with that deadline,
counsel not only allowed it to lapse but also filed a third belated motion
requesting another extension which we received on May 24, 2011.  We are now told that an additional sixty to
ninety days are needed because she is too busy to perform her duties as a legal
advocate for her client within the timetable we specified. 
Consequently, we abate the appeal and
remand the cause to the 371st District Court of Tarrant County (trial court)
for further proceedings.  Upon remand,
the trial court shall undertake those proceedings necessary to determine 1) whether
appellant desires to prosecute the appeal, 2) whether appellant is indigent and
entitled to appointed counsel, and 3) whether appellant’s current attorney was
appointed to represent appellant on appeal. 
Should the answers to those questions be in the affirmative, then the
trial court shall remove appellant’s current legal counsel and appoint another
to zealously represent appellant.  When
new counsel is appointed, the name, address, telephone number, and state bar
number of said counsel shall be included in the order appointing new counsel.  If any of the answers to the foregoing issues
are “no,” the trial court shall so specify in a separate order to be forwarded
to this court.  Finally, we respectfully
direct the trial court to perform the directives in this order by June 24,
2011.  Should further time be needed to
do so, then it must be requested before June 24, 2011. 
We understand that circumstances
sometimes prevent individuals from performing their obligations within
specified deadlines.  For this reason,
many courts, including this one, readily extend those deadlines.  Experience has shown that some take advantage
of that, though.  And, others have come
to simply relegate their appellate duties to a lower priority on their ladder
of tasks.  Yet, courts of all levels are
entitled to respect, and little is as disrespectful as suggesting to one court
(like counsel does at bar) that its business is not as important as
another’s.  If counsel has too many jobs
to perform his or her obligations in a timely manner, then he or she would best
serve his or her clients (and the court) by relinquishing some of those jobs to
others.  We no longer want to be told
that “I am too busy with other stuff to do what you want.”   
 
                                                                                    Per
Curiam
Publish.